DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 10/05/2020, Applicant, on 01/04/2021, amended claims 1-2, 4-9, 11-16, and 18-20, canceled claims 3, 10, and 17, and added claims 21-23. Claims 1-2, 4-9, 11-16, and 18-23 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered, but they are not fully persuasive. The updated 35 USC § 103 and 101 rejections of claims 1-2, 4-9, 11-16, and 18-23 are applied in light of Applicant's amendments.  
 Dependent claims 4-5, 11-12, 18-19, and 20-23 comprise “training the machine-learning model” and “wherein the machine learning model comprises a neural network”. ‘Training a machine-learning model comprising neural ’ integrates the abstract idea into a practical application, as recited in the claims, renders the claimed invention as necessarily rooted in computer technology and integrating a solution into a practical application.  See, Subject Matter Eligibility Examples: Abstract Ideas, 2019-01-07, Example 39 - Method for Training a Neural Network for Facial Detection, “The neural networks are then trained with this expanded training set using stochastic learning with backpropagation which is a type of machine learning algorithm that uses the gradient of a mathematical loss function to adjust Thus, the 35 USC §  101 rejection is withdrawn for dependent claims 4-5, 11-12, 18-19, and 20-23, but maintained for claims  1-2, 6-9, 13-16, and 18-20.
The Applicant argues that “(a) Amended claims do not recite mental processes…(b) The claims are rooted in computer technology…Applicant submits that claims 1-20 are not directed to a patent-ineligible abstract idea. In DDR Holdings v. Hotels.com, the Federal Circuit affirmed the patent eligibility of U.S. Patent No. 7,818,399 (the '399 patent) under the two-part Alice test….(c) The Ordered Combination of the Claims as Presented Amount to Significantly More Than the Judicial Exception under Step 2B of Interim Guidance…Just like in McRo, the claimed method is employed to perform a distinct process to automate a task previously performed by humans and the claimed operations, not the use of a computer.” (Remarks 01/04/2021).
In response, the Examiner respectfully disagrees. The claimed subject matter, as recited in claims 1-2, 6-9, 13-16, and 20, are directed to an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.  
The claimed subject matter is merely claims a method for calculating and analyzing (predicting) information regarding employee retention.  Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (modeling and projecting) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of calculating data, updating models, and generating a model can be performed by a human (mental process/pen and paper).  The practice of calculating information and constructing models with set parameters and timelines can be performed without computers, and thus are not tied to technology nor improving technology. 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing data regarding a service system, and performing correlation analysis is insufficient to demonstrate an improvement to the technology.
The claims presented by the Applicant are not similar to the eligible subject matter in DDR Holdings. As stated in the Federal Register, DDR Holdings was found to be eligible because “the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks”. In addition, DDR does not generically recite ‘‘use the Internet’’ to perform a business 
Additionally, the Examiner respectfully disagrees with this analysis that the Application is similar to McRO. The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. The McRO court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules. The McRO court thus relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea.  The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process (see USPTO Memorandum 11/02/2016). Thus, 
Applicant’s arguments with respect to the 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. In light of Applicants amendments and arguments the Examiner updated the search and provided new art to reject the claim limitations. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6-9, 13-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-2, 6-9, 13-16, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-2 and 6-7), system (claims 8-9 and 13-14), computer program product 
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.  
The limitations reciting the abstract idea (Mental process), as set forth in exemplary claim 1, are: accessing…employee -generated data stored in one or more data stores, the employee-generated data being generated by an employee in a course of employment with an organization; generating... and based on the accessed employee- generated data, an input into…, the input comprising at least one of… surveys, minutes, or records of conversations by the employee; and applying, …to the generated input to predict, at least one of a probability that the employee is engaged in an adverse relation with one or more other employees of the organization or a probability that the employee is to resign from the organization within a period of time, wherein applying the …model comprises extracting, based on one or more natural language processing algorithms, one or more features of the generated input. Independent claims 8 and 15 recite the system and CRM for performing the method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to by a processing device…, by the processing device … a machine learning model …emails … by the processing device, the machine learning model…; a memory; and a processing device, operatively coupled to the memory, the processing device…; A non-transitory computer-readable storage medium storing instructions which, when executed by a processing device, cause the processing device (as recited in independent claims 1, 8, and 15). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine 
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: by a processing device…, by the processing device … a machine learning model …emails … by the processing device, the machine learning model…; a memory; and a processing device, operatively coupled to the memory, the processing device…; A non-transitory computer-readable storage medium storing instructions which, when executed by a processing device, cause the processing device (as recited in independent claims 1, 8, and 15) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0030]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2, 6-7, 9, 13-14, 16, and 20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2 and 6-7 “wherein the adverse relation with the one or more other employees relates to at least one of an instance of personal conflict, an instance of sexual harassment, or an instance of discrimination; generating, based on the subset of the employee related-generated data associated with the employee, a plurality of metrics associated with a job satisfaction of the employee; creating a dashboard displaying the plurality of metrics associated with the job satisfaction of the employee; and providing the dashboard to a supervisor of the employee; associating a first numerical value with the probability that the employee is engaged in an adverse relation with other employees; associating a second numerical value with the probability that the employee is to resign within the period of time; and notifying a supervisor of the employee in response to determining that the first numerical value or the second numerical value exceeds a predetermined threshold value”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.   The remaining dependent claims (9, 13-14, 16, and 20) recite the CRM and system for performing the method of claims 2 and 6-7. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1, 4-8, 11-15, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20160180291 (hereinafter “Beck”) et al., in view of U.S. PGPub 20170236081 (hereinafter “Grady”) et al.
 As per claim 1, Beck teaches a method comprising:
applying, by the processing device, the machine learning model to the generated input to predict , at least one of a probability that the employee is engaged in an adverse relation with one or more other employees of the organization or a probability that the employee is to resign from the organization within a period of time, wherein applying the machine learning model comprises extracting, …one or more features of the generated input;Beck 0021-0023: “a probability determiner for determining a set of probabilities, wherein each probability of the set of probabilities comprises a ratio of a number of transitions from a first job to a second job divided by a number of total employees in the first job; a grouper for determining a group of job transition histories wherein each job transition history is associated with one employee; a filter for determining a subset of job transition histories from the group of job transition histories by filtering based at least in part on a transition characteristic; a normalizer for determining a model set of job transition histories by normalizing the subset of job transition histories; a feature vector extractor for determining a set of feature vectors wherein each feature vector is based at least in part on a job transition history of an employee and on the set of probabilities; a model builder for determining a model based at least in part on the set of feature vectors; and a rater for rating job transitions of a selected employee based on the model, using a set of test feature vectors…A model is built using machine learning algorithms (e.g. Support Vector Machine) on the set of job transition histories and the set of feature vectors determined from the set of job transition histories to predict retention risk…The supervised learning model determines a weight for each feature (e.g., each job transition) that shows the influence and correlation of the feature on the retention risk and provides the best accuracy on predicting retention risk…we use cross validation to measure the statistical by having the model train on a first set of employee feature vectors and apply the feature weights on a second set of employee feature vectors. The first set of employee feature vectors and the second set of employee feature vectors are non-overlapping to avoid bias in training and to make the model generalizable. The trained models are applied to determine the probability that an active employee, represented by a job transition history and a feature vector, will leave the company in the next year. Once the retention model is built, a predictor can use the model to determine retention risk for a given employee. The predictor receives a job transition history associated with the given employee, normalizes the job transition history, determines a feature vector from the normalized job transition history, and makes a retention risk prediction based on the feature vector and the model…0030-0032: retention risk determiner 300 comprises predictor 314. In some embodiments, predictor 314 comprises a predictor for predicting retention risk based on a model… In some embodiments, rater 316 determines the retention risk associated with adding each of the possible next job transitions to the job transition history. In some embodiments, rater 316 rates a possible next job transition based at least in part on its effect on retention risk (e.g., by comparing the retention risk associated with the job transition history including the possible next job transition with the retention risk associated with the unmodified job transition history).”
Beck may not explicitly teach the following. However, Grady teaches:
based on one or more natural language processing algorithms…; 
Grady 0098: “a form of natural language processing ( NLP) may be used to interpret the meaning of text and identify the subject matter of the text, an audio file may be converted to text using a speech-to-text conversion technique, or an image processing technique may be used to identify the participants at a meeting or to better understand a task being discussed…0319: Note that in addition to the data analysis or modeling techniques mentioned, sentiment analysis may provide a basis for evaluating or monitoring an organization and its members. In this case sentiment analysis refers to a Natural Language Processing ( NLP) based evaluation of one or more communications to measure or determine the "mood" of an interaction, thereby allowing the tracking and visualizing of positive and negative messages. Sentiment analysis may be particularly useful in identifying when a change in mood or opinion occurs as evidenced by changes in the content, timing, or frequency of a specific interaction or a group of interactions, as this may be of importance in determining churn risk, etc.”
accessing, by a processing device, employee generated data stored in one or more data stores, the employee generated data being generated by an employee in a course of employment with an organization; generating, by the processing device and based on the accessed employee- generated data, an input into a machine learning model, the input comprising at least one of emails, surveys, minutes, or records of conversations by the employee;Grady 0126-0134: “Accessing the user identified source(s) of information and/or other sources such as email systems, calendaring applications, human resources systems, accounting systems, financial records, news sources, social networks, 
Beck and Grady are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Beck with the aforementioned teachings from Grady with [Grady 0126].
As per claim 4, Beck and Grady teach all the limitations of claim 1. 
 In addition,  Beck teaches:
generating, by a training set generator, a historical data input; generating, by the training set generator, an adverse relation label; and generating, by the training set generator, an association between the historical data input and the adverse relation label;Beck 0021-0023: “The system for mitigating retention risk groups job transitions into job transition histories by employee (e.g., a job transition history comprises the history of job function transitions for an employee…A model is built using machine learning algorithms (e.g. Support Vector Machine) on the set of job transition histories and the set of feature vectors determined from the set of job transition histories to predict retention risk. The prediction of future retention risk is based on the feature vector calculated above of normalized job function or job title transitions. In some embodiments, supervised learning models are used wherein each feature vector comprises a label that represents whether the associated employee left the company voluntarily. The supervised learning model determines a weight for each feature (e.g., each job transition) that shows the influence and correlation of the feature on the retention risk and provides the best accuracy on predicting retention risk. In some embodiments, we use cross validation to measure the statistical significance and accuracy of prediction--for The trained models are applied to determine the probability that an active employee, represented by a job transition history and a feature vector, will leave the company in the next year. Once the retention model is built, a predictor can use the model to determine retention risk for a given employee. The predictor receives a job transition history associated with the given employee, normalizes the job transition history, determines a feature vector from the normalized job transition history, and makes a retention risk prediction based on the feature vector and the model.”
 As per claim 5, Beck and Grady teach all the limitations of claim 1. 
 In addition,  Beck teaches:
generating, by a training set generator, a historical data input; identifying, by the training set generator, an occurrence of resignation; and forming, by the training set generator, an association between the historical data input and the occurrence of resignation; Beck 0021-0023: “the system for mitigating retention risk receives a set of employee transaction data (e.g., employee title changes, employee job function changes, employee location changes, company division changes, employee salary changes, etc.) and creates a model for determining the chance or risk that a given employee will leave the company (e.g., within the next year) based on associated employee job title or job function transitions. In various embodiments, employee transaction data comprises data regarding employee promotions, location changes, job title changes, job function changes, manager changes, pay changes, shift changes, hiring, firing, layoffs, voluntarily leaving, or any other appropriate employee transaction data…mitigating retention risk groups job transitions into job transition histories by employee (e.g., a job transition history comprises the history of job function transitions for an employee…A model is built using machine learning algorithms (e.g. Support Vector Machine) on the set of job transition histories and the set of feature vectors determined from the set of job transition histories to predict retention risk. The prediction of future retention risk is based on the feature vector calculated above of normalized job function or job title transitions. In some embodiments, supervised learning models are used wherein each feature vector comprises a label that represents whether the associated employee left the company voluntarily. The supervised learning model determines a weight for each feature (e.g., each job transition) that shows the influence and correlation of the feature on the retention risk and provides the best accuracy on predicting retention risk. In some embodiments, we use cross validation to measure the statistical significance and accuracy of prediction--for example, by having the model train on a first set of employee feature vectors and apply the feature weights on a second set of employee feature vectors. The first set of employee feature vectors and the second set of employee feature vectors are non-overlapping to avoid bias in training and to make the model generalizable. The trained models are applied to determine the probability that an active employee, represented by a job transition history and a feature vector, will leave the company in the next year. Once the retention model is built, a predictor can use the model to determine retention risk for a given employee. The predictor receives a job transition history associated with the given employee, normalizes the job transition history, determines a feature vector from the normalized job transition history, and makes a retention risk prediction based on the feature vector and the model.”
 As per claim 6, Beck and Grady teach all the limitations of claim 1. 
 In addition,  Beck teaches:
creating a dashboard displaying the plurality of metrics associated with the job satisfaction of the employee; and providing the dashboard to a supervisor of the employee; Beck 0031: “rater 316 rates a possible next job transition based at least in part on its effect on retention risk (e.g., by comparing the retention risk associated with the job transition history including the possible next job transition with the retention risk associated with the unmodified job transition history). In some embodiments, rater 316 is implemented using a processor. In various embodiments, modules of retention risk determiner 300 are all implemented on a single processor, are each implemented on separate processors, are implemented combined onto multiple processors in any appropriate way, or are implemented in any other appropriate way. In various embodiments, retention risk determiner 300 additionally comprises an input interface (e.g., for receiving job transition information), an output interface (e.g., for providing a retention risk), a bucketer (e.g., for separating time series by an employee characteristic--e.g., by time worked at the company), or any other appropriate module…0045: FIG. 14 is a diagram illustrating an embodiment of a user interface for a retention risk mitigation system. In some embodiments, the user interface of FIG. 14 is provided by retention risk mitigation system 106 of FIG. 1 (e.g., a rater). In the example shown, the user interface displays employee information (e.g., employee information 1400) describing an employee for which a job change is desired. For example, the user interface provides employee information associated with the selected employee (e.g., name, title, manager, team, etc.), and a current retention risk (e.g., 95% chance of leaving in the next year. In some embodiments, a manager uses the user interface of FIG. 14.”
Beck may not explicitly teach the following. However, Grady teaches:
 generating, based on the employee-generated data associated with the employee, a plurality of metrics associated with a job satisfaction of the employee;Grady 0169-0173: “Employee skills, competencies and other qualifications, job title, job description, job requirements, job history within the organization; [0170] Salary, tenure, last promotion date, employee satisfaction rating, performance metrics, attendance/vacation/PTO taken, productivity metrics (e.g., sales numbers, issues fixed, cases completed), etc. These factors included with an interaction analysis can be used for: [0171] Measurement of employee engagement and a related calculation of employee churn risk that can be used to recommend retention and hiring practices; and [0172] Finding patterns between 0230: Churn Rate is the rate at which employees leave an organization, and the related Churn Risk is a measure of how likely it is for a particular employee to leave the organization. The current state of the art for calculating churn risk relies on a) employees answering questions like "how happy are you in your job" and b) managers estimating employee loyalty.”
Beck and Grady are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Beck with the aforementioned teachings from Grady with a reasonable expectation of success, by adding steps that allow the software to generate employee satisfaction data with the motivation to more efficiently and accurately predict and analyze employee information [Grady 0230].
 As per claim 7, Beck and Grady teach all the limitations of claim 1. 
 In addition, Beck teaches: 
associating a second numerical value with the probability that the employee is to resign within the period of time; and notifying a supervisor of the employee in response to determining that …or the second numerical value exceeds a predetermined threshold value;Beck 0022-0023: “the system for mitigating retention risk receives a set of employee transaction data (e.g., employee title changes, employee job function changes, employee location changes, company division changes, employee salary changes, etc.) and creates a model for determining the chance or risk that a given employee will leave the company (e.g., within the next year)… The trained models are applied to determine the probability that an active employee, represented by a job transition history and a feature vector, will leave the company in the next year. Once the retention model is built, a predictor can use the model to determine retention risk for a given employee. The predictor receives a job transition history associated with the given employee, normalizes the job transition history, determines a feature vector from the normalized job transition history, and makes a retention risk prediction based on the feature vector and the model…0040-0045: 0045: FIG. 14 is a diagram illustrating an embodiment of a user interface for a retention risk mitigation system. In some embodiments, the user interface of FIG. 14 is provided by retention risk mitigation system 106 of FIG. 1 (e.g., a rater). In the example shown, the user interface displays employee information (e.g., employee information 1400) describing an employee for which a job change is desired. For example, the user interface provides employee information associated with the selected employee (e.g., name, title, manager, team, etc.), and a current retention risk (e.g., 95% chance of leaving in the next year. In some embodiments, a manager uses the user interface of FIG. 14…In the example shown, the employee Jack Taylor is the manager of the information technology (e.g., IT) helpdesk and has a 95% retention risk increases by 4%. It is determined that this is not a desirable move (e.g., because it increases retention risk). In some embodiments, job information 1402 additionally displays an indication in order to warn the user that the job change is not a desirable move (e.g., "Avoid This Move" is indicated in the event that the risk increases more than a threshold amount--for example, more than 0%, more than 5%, etc.).”
 Beck may not explicitly teach the following. However, Grady teaches: 
associating a first numerical value with the probability that the employee is engaged in an adverse relation with other employees; … the first numerical value;Grady 0005-0034: “identifying one or more sources of information regarding interactions between a first employee and one or more other employees of an organization; [0016] accessing the one or more sources of information and identifying data for further analysis and evaluation; [0017] processing at least some of the identified data to determine one or more characteristics of the interactions between the first employee and the one or more other employees; [0018] applying a data analysis, modeling, or decision process to the determined characteristics to identify an employee or employees that are most likely to have, or be associated with, a desired characteristic or would be expected to be in possession of a specific item of information, wherein such an employee or employees are those that either attended a meeting where certain projects or tasks were discussed, interacted with one or more persons who attended the 0064, 0151: A process or method for implementing one or more of statistical, machine learning based, rule based, filtering, or other form of data analysis on the interaction and participant information, and for assisting in making decisions relevant to an organization (e.g., generating recommendations, generating probabilities of success, assigning a "cost" or "value" to a possible decision, etc.) based on that data analysis… This may include application of one or more of a threshold value, a set of rules that include parameters based on platform data values.”
Beck and Grady are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Beck with the aforementioned teachings from Grady with a reasonable expectation of success, by adding steps that allow the software to utilize employee data with the motivation to more efficiently and accurately organize and analyze information [Grady 0034]. 
 Claims 8, 11-14 and 15, 18-20 are directed to the system and CRM for performing the method of claims 1 and 4-7 above.  Since Beck and Grady teach the system CRM, the same art and rationale apply.  
 As per claim 21, Beck and Grady teach all the limitations of claim 1. 
 In addition, Grady teaches: 
wherein the machine learning model comprises a neural network; Grady 0081: “This data may then be processed and analyzed using one or more suitable techniques or methods. Such techniques or methods may include, but are not limited to (or required to include): [0082] Machine Learning ( neural networks, goal driven models, etc.)…0155: These analytical processes may include machine learning techniques, collaborative or other types of filtering, neural networks, network modeling, optimization, pattern recognition, statistical modeling, etc.”
Beck and Grady are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Beck with the aforementioned teachings from Grady with a reasonable expectation of success, by adding steps that to utilize neural networks with the motivation to more efficiently and accurately correlate and analyze information [Grady 0081].  
Claims 22 and 23 are directed to the system and CRM for performing the method of claim 21 above.  Since Beck and Grady teach the system CRM, the same art and rationale apply. 
 Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20160180291 (hereinafter “Beck”) et al., in view of U.S. PGPub 20170236081 (hereinafter “Grady”) et al., in further view of U.S. PGPub 20140324517 (hereinafter “Fisher”) et al.      
As per claim 2, Beck and Grady teach all the limitations of claim 1. 
 In addition, Drakoulis teaches:
wherein the adverse relation with the one or more other employees relates to at least one of an instance of personal conflict, an instance of sexual harassment, or an instance of discrimination;Fisher 0071-0078: “If there is a history of conflict between employee 40 and his/her co-workers, supervisor(s), or others [0072] Whether the employee 40 suffered or allegedly has suffered a traumatic experience on job or elsewhere  [0073] Whether the employee 40 is alleging harassment of any type [0074] Whether the employee 40 has a history of experiencing conflicts or other difficulties with authority figures.”
Beck, Grady, and Fisher are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Beck and Grady with the aforementioned teachings from Fisher with a reasonable expectation of success, by adding steps that allow [Fisher 0077].
 Claims 9 and 16 are directed to the system and CRM for performing the method of claim 2 above.  Since Beck, Grady, and Fisher teach the system CRM, the same art and rationale apply. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone 
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Patent Examiner, Art Unit 3683